DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it recites a mere “application of a classifier,” without any active, positive steps delimiting how this use is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (holding indefinite a claim which read “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” because it merely recited a use without any active positive steps delimiting how this use is actually practiced). See also MPEP 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites an “application of a classifier,” which is not a process, machine, manufacture, or composition of matter.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the steps of acquiring spectrometric measurement data from a test microorganism under conditions which allow the influence of at least one source of variance that is not based on a taxonomic classification of the test microorganism; selecting a classifier which is trained to determine an identity of a microorganism on a second taxonomic level which is subordinate to the first taxonomic level, where possible identities of the classifier on the second taxonomic level are assigned to the known identity of the test microorganism on the first taxonomic level; and applying the classifier to the measurement data in order to determine the identity of the test microorganism on the second taxonomic level; wherein the classifier is variance-conditioned by obtaining it through training on variance-loaded spectrometric reference data of different known reference microorganisms which exhibit the same identity as the test microorganism on the first taxonomic level, where the training includes the stipulation of giving greater weighting to spectral characteristics of a first type from the reference data which promote the differentiation of the different identities on the second taxonomic level, than to spectral characteristics of a second type from the reference data which are affected by the targeted variance, in order to largely or completely mask out an effect of variance in the characterization of the test microorganism on the second taxonomic level. 
CN 112585894 A generally teaches a variance-loaded model for machine learning (claim 11), but does not teach a classifier which is trained to determine an identity of a microorganism on a second taxonomic level which is subordinate to the first taxonomic level, where possible identities of the classifier on the second taxonomic level are assigned to the known identity of the test microorganism on the first taxonomic level; and applying the classifier to the measurement data in order to determine the identity of the test microorganism on the second taxonomic level; wherein the classifier is variance-conditioned by obtaining it through training on variance-loaded spectrometric reference data of different known reference microorganisms which exhibit the same identity as the test microorganism on the first taxonomic level, where the training includes the stipulation of giving greater weighting to spectral characteristics of a first type from the reference data which promote the differentiation of the different identities on the second taxonomic level, than to spectral characteristics of a second type from the reference data which are affected by the targeted variance, in order to largely or completely mask out an effect of variance in the characterization of the test microorganism on the second taxonomic level. Furthermore, CN 112585894 A does not qualify as prior art with respect to the earliest effective filing date of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        26 October 2022